Title: To John Adams from Isaac Foster, 7 April 1777
From: Foster, Isaac
To: Adams, John


     
      Dear Sir
      Danbury April 7. 1777
     
     As nothing worthy your Attention has occurred since I had the pleasure of seeing you at Philadelphia except what you must have had from better Authority, I need rather appologize for troubling you with this, than for not having sooner improved your kind invitation of writing to you; when I left Philadelphia I hoped for an Oppurtunity of visiting Boston, but the Enemy begining to move I have given up that hope for the present. The letters you committed to my Care I sent by Doctor Samuel Whitwell who promissed to deliver them.
     All the Bedding, Medicines and hospital Stores belonging to the eastern Department, (except a few at Fish-Kills) are collected at this place; the Nurses are employed in cleaning and mending the Bedding, and the Mates in assorting and preparing Medicines against the Campaign opens, wether I or any other shall enjoy the benifit of it is not of much importance to the publick, if that is served I shall not think it labour lost; but I much wish some plan was settled and known for the military medical Department, it would promote the enlistment of Soldiers, and might prevent some inconveniences perhaps not at present thought of by the honourable Congress.
     When Complaints began to grow loud last fall that the Sick were not properly attended to, the State of Connecticut sent Doctor Phillip Turner a Gentleman emminent in his profession to see that the sick of that State were taken care of, soon after his arrival in the Camp at New York he was by Doctor Morgan then Director General appointed a Surgeon in the general Hospital, with a recommendation from the Director General to the State of Connecticut for an additional pay from that State, which was complied with and two Dollars per Day added to his continental pay; a recommendation of the same kind to the Massachusetts Assembly was proposed to me but I declined it; Doctor Turner was from that Time consider’d by many as Director for the State of Connecticut ’tho one of the youngest Surgeons in the Hospital; these Circumstances are not mentioned with the least Design to reflect on any Gentleman, but to shew the expediency of the Continental Congress settling some general plan for the military medical Department, and the Danger of delay least the respective States should make distinct establisments for their own Troops; a Step which if taken will be attended with many inconveniences some of which are very obvious; the expence (which must I suppose be finally borne by the united States) being unknown may be immense, Gentlemen who entered the service with disinterested views may be supersceded by others who in the begining did not chuse to risque any thing, and perhaps would never enter the service if they could make as much in any other way; he must be more or less than man who can bear this and continue in the service—the Regiments of each State must be kept together during the time of their enlistment, or else detatched Regiments must for want of a general provision suffer more than they have ever yet done. And even supposing all the American forces were to be collected and continue in one place, the different provision made by the several States as they might be more frugally or liberally inclined would necessarily beget such Jealousy and Heart-burning, as no friend to America can ever wish to see take place. I am with the sincerest respect and Esteem Your obedient and most humble Servant
     
      Isaac Foster
     
    